Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            
                            Dear General
                            Light Camp November the 14th 1780
                        
                        A Man is just Arriv’d at My quarters who says that the Cork fleet Arriv’d in Newyork on Sunday last—his
                            informant saw himself thirty six vessels Coming up—the Man adds that Gnl Smith is gone to the City and suppos’d to
                            embark with this late envoy of troops—But I don’t put a perfect dependance on what he says nor on the inclos’d letter he
                            has Brought me from Mercereau—I am sure that the Ennemy’s force on Staten island is not By far so large
                            as he makes it.
                        My forraging party did not go this Morning, and I am the more glad of it as the weather has been Bad—I will
                            do Myself the honor of dining at head quarters. Most Affectionately and Respectfully Yours
                        
                            Lafayette
                        
                    